DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 November 2022 has been entered. Claims 1-7, 13-15, and 20-27 as amended are pending.

Claim Rejections - 35 USC § 112
Claims 4, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites an aliphatic glycidyl ether reactive diluent . . . having low viscosity and low surface tension. These “low surface tension” and “low viscosity” terms are terms of degree, and there is nothing in applicant’s specification that provides a threshold or even manner of measurement for viscosity or surface tension.
Claim 21 (from which claim 22 depends) recites “the adhesion promoter”. However, claim 1 recites an adhesion promoter in both the epoxy resin and curing agent compositions. As such, it is unclear whether this limitation refers to the epoxy resin composition, liquid curing agent composition, either, or both of these.
 
Claim Rejections - 35 USC § 103
Claim(s) 1-4, 6, 13, 14, 20, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,229,438 (“Ishida”) in view of US 7,230,051 (“Gobelt”) and US 2009/0308642 (“Murata”).
	As to claim 1, as an initial matter, the claim is constructed as being directed to a composition formed by mixing the liquid epoxy resin composition as claimed with the liquid epoxy curing agent composition as claimed. 
	Ishida teaches a primer formed from a two part epoxy resin composition. Ishida teaches a non-cycloaliphatic epoxy resin in 100 parts and an epoxy reactive diluent. Ishida does not explicitly discuss that the epoxy is mixed with a diluent then mixed with reactive diluent as recited. However, this limitation is interpreted as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. In this case, since Ishida teaches a composition of bisphenol A and F epoxy resins (3:7-25) and epoxy functional reactive diluent, this is considered to be equivalent to mixing a base liquid epoxy resin and reactive diluent, followed by mixing with reactive diluent as recited. Ishida teaches that the epoxy resin composition further includes a silane coupling agent, thus adhesion promoter.
	Ishida teaches the composition may be used as a single coating without primer (7:4-7). Ishida teaches a high water resistance (see table 5, showing high water resistance) and would thus be expected to have both primer and moisture barrier capability.
	Ishida recites essential components of 100 parts of bisphenol epoxy, 5 to 30 parts of diluent epoxy, 2 to 35 parts of other resin, 0.5 to 5 parts of silane, and 0.5 to 5 parts of zeolite. From this it can be calculated that Ishida contemplates an epoxy composition having 57-92.5 % of bisphenol epoxy (a liquid epoxy resin), 3.3 to 22.5 percent of other epoxy (reactive diluent), 0.3 to 4.4 % of silane (adhesion promoter), all of which overlap the recited ranges of the corresponding components. As stated previously, while the amount of diluent in the reactive diluent modified epoxy resin is not considered to be patentably distinct when combined in one mixture, and as such, since the amount of epoxy reactive diluent meets the recited range, it is considered equivalent to a composition in which some diluent is contained in the liquid epoxy resin. Likewise, while Ishida does not state that adhesion promoter is contained in the curing agent composition, since the epoxy resin and curing components are mixed, it is considered equivalent to having all adhesion promoter in the epoxy composition, and as such, given that the amount of silane coupling agent (adhesion promoter) taught by Ishida overlaps the range in both components, it is considered to be an equivalent composition. As such, the recited amounts of compounds are an obvious modification suggested by Ishida to achieve coating compositions that can be applied directly to concrete.
	Ishida teaches additional additives including defoaming agents and leveling agents (5:32-59), but does not teach the recited amounts or silicone acrylate. However, Murata teaches the use of defoaming agents in thermosetting resin compositions is preferably in the range of 0.01 to 5 parts based on 100 parts of resins (para. 0046), which includes the recited amounts, and thus the recited amounts are an obvious modification based on ordinary addition amounts of defoamer. Gobelt teaches the use of polyacrylate modified polysiloxane-polyacrylate copolymers (thus silicone acrylate) as leveling agent (abstract, title), and which are also wetting agents (2:20-30), and are thus considered to meet the recitation of wetting/dispersing additive, because it is the same material. Gobelt teaches the use of 0.05 to 2 % preferentially in a coating composition (claim 2), which includes the recited range, and as such, the use of the recited amount of silicone acrylate is an obvious modification suggested by Gobelt to obtain wetting and leveling in a coating.
	As to claim 2, Ishida teaches the epoxy resins are glycidyl ether type epoxy resins (2:64-65), which include the epoxide structure.
	As to claim 3, Ishida teaches the use of bisphenol A and F epoxy resins resulting from reaction between bisphenols and epichlorohydrin, thus the recite diglycidyl ethers (3:7-16).
	As to claims 4 and 6, Ishida teaches the additional epoxy (reactive diluent) are preferably aliphatic including 1,6-hexanediol diglycidyl ether (3:34-38), which are presumed to have low viscosity and surface tension, being the same compounds as recited.
	As to claim 13, Ishida teaches the use of polyamine adduct and aliphatic amines, and discusses viscosity of amines, thus suggesting liquid polyamines (4:40-55).
	As to claim 14, Ishida teaches cycloaliphatic amines, thus aliphatic amines (4:47-50). Ishida does not teach the use of solvents with amine curing agents, and therefore contemplates solvent free amines. Ishida furthermore teaches combinations of amine curing agents (5:1-3), thus combination of aliphatic amines and other polyamines.
	As to claim 20, Ishida teaches coating on a substrate and curing (6:59-63), thus reacting the liquid epoxy and liquid curing agent. Since the components of the curing agents are the same as recited, the components will cure to a three dimensional crosslinked thermoset. Ishida teaches the composition may be used as a single coating without primer (7:4-7). Ishida teaches a high water resistance (see table 5, showing high water resistance) and would thus be expected to have both primer and moisture barrier capability.
	As to claim 23, Ishida teaches the use of 0.5 to 5 parts of zeolite per 100 parts of epoxy resin, an inorganic particle, thus filler (2:36-37, 4:30-40), or approximately 0.3 to 4.4 %, which is within the recited range.
	As to claim 26, as an initial matter, the claim is constructed as being directed to a composition formed by mixing the liquid epoxy resin composition as claimed with the liquid epoxy curing agent composition as claimed. 
	Ishida teaches a primer formed from a two part epoxy resin composition. Ishida teaches a non-cycloaliphatic epoxy resin in 100 parts and an epoxy reactive diluent. Ishida does not explicitly discuss that the epoxy is mixed with a diluent then mixed with reactive diluent as recited. However, this limitation is interpreted as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. In this case, since Ishida teaches a composition of bisphenol A and F epoxy resins (3:7-25) and epoxy functional reactive diluent, this is considered to be equivalent to mixing a base liquid epoxy resin and reactive diluent, followed by mixing with reactive diluent as recited. Ishida teaches that the epoxy resin composition further includes a silane coupling agent, thus adhesion promoter.
	Ishida teaches the composition may be used as a single coating without primer (7:4-7). Ishida teaches a high water resistance (see table 5, showing high water resistance) and would thus be expected to have both primer and moisture barrier capability.
	Ishida recites essential components of 100 parts of bisphenol epoxy, 5 to 30 parts of diluent epoxy, 2 to 35 parts of other resin, 0.5 to 5 parts of silane, and 0.5 to 5 parts of zeolite. From this it can be calculated that Ishida contemplates an epoxy composition having 57-92.5 % of bisphenol epoxy (a liquid epoxy resin), 3.3 to 22.5 percent of other epoxy (reactive diluent), 0.3 to 4.4 % of silane (adhesion promoter), all of which overlap the recited ranges of the corresponding components. As stated previously, while the amount of diluent in the reactive diluent modified epoxy resin is not considered to be patentably distinct when combined in one mixture, and as such, since the amount of epoxy reactive diluent meets the recited range, it is considered equivalent to a composition in which some diluent is contained in the liquid epoxy resin. Likewise, while Ishida does not state that adhesion promoter is contained in the curing agent composition, since the epoxy resin and curing components are mixed, it is considered equivalent to having all adhesion promoter in the epoxy composition, and as such, given that the amount of silane coupling agent (adhesion promoter) taught by Ishida overlaps the range in both components, it is considered to be an equivalent composition. As such, the recited amounts of compounds are an obvious modification suggested by Ishida to achieve coating compositions that can be applied directly to concrete.
	Ishida teaches additional additives including defoaming agents and leveling agents (5:32-59), but does not teach the recited amounts or silicone acrylate. However, Murata teaches the use of defoaming agents in thermosetting resin compositions is preferably in the range of 0.01 to 5 parts based on 100 parts of resins (para. 0046), which includes the recited amounts, and thus the recited amounts are an obvious modification based on ordinary addition amounts of defoamer. Gobelt teaches the use of polyacrylate modified polysiloxane-polyacrylate copolymers (thus silicone acrylate) as leveling agent (abstract, title), and which are also wetting agents (2:20-30), and are thus considered to meet the recitation of wetting/dispersing additive, because it is the same material. Gobelt teaches the use of 0.05 to 2 % preferentially in a coating composition (claim 2), which includes the recited range, and as such, the use of the recited amount of silicone acrylate is an obvious modification suggested by Gobelt to obtain wetting and leveling in a coating.

Claim(s) 7 rejected under 35 U.S.C. 103 as being unpatentable over US 5,229,438 (“Ishida”) in view of US 7,230,051 (“Gobelt”) and US 2009/0308642 (“Murata”) as applied to claim 6, further in view of KR 100563402 B1 (“Kim”).
	As to claim 7, Ishida teaches the use of diluent epoxy resins, including aliphatic diglycidyl ethers, but does not specifically recite 1,4-butanediol diglycidyl ether. However, Kim (translation, p. 5), teaches epoxy concrete coating, and teaches 1,4-butanediol diglycidyl ether as a diluent epoxy resin for lowering viscosity. As such, it would be an obvious modification to use such a diluent in the composition of Ishida.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,229,438 (“Ishida”) in view of US 7,230,051 (“Gobelt”) and US 2009/0308642 (“Murata”) as applied to claim 1, further in view of US 6,316,529 (“Temme”) and US 4,269,879 (“Davis”).
As to claim 15, Ishida teaches pigments, and exemplifies 1 percent of a curing agent (see Table 1). In addition, as discussed with respect to claim 1, Ishida in view of Murata and Gobelt suggest 0.01 to 5 parts per 100 parts resin defoamer and 0.05 to 2.0 % of silicone acrylate, which is the same wetting and dispersing additive as claimed. While Ishida does not recite these compounds as being in the liquid epoxy curing agent composition in the recited amount, the claim is treated as the sum of mixing of the two components, and as such, since the curing agent is in a lower amount than the epoxy resin, it is deemed to be equivalent to a composition formed from the liquid curing agent composition having the recited amounts of these components. 
Ishida teaches extender pigments (fillers) may be used, but not the recited amount. Temme teaches two component coating compositions, and teaches that fillers may used in an amount up to 70 % by weight (3:30-40), which includes the recited ranges. Again, while not discussing whether fillers are in the curing agent composition, the claims are directed to a total composition formed by mixing the two components, and is thus considered equivalent to a composition having the recited amount in the curing agent. As such, it would be an obvious modification to the composition of Ishida to include filler, including in the recited amount, as the same is taught to be in the range of those used for concrete coating.
Ishida teaches curing accelerator (5:55-60), but not the recited amount. Davis teaches solventless epoxy coating, and teaches the use of accelerator (catalytic curing agent) in amounts up to 5 % of the amine curing agents (5:25-30), and therefore the use of catalytic curing agent (accelerator), including in the recited amount, is known as a suitable amount of catalytic curing agent.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,229,438 (“Ishida”) in view of US 7,230,051 (“Gobelt”) and US 2009/0308642 (“Murata”) as applied to claim 1, further in view of US 6,316,529 (“Temme”).
As to claim 24, as discussed with respect to claim 1, Ishida in view of Gobelt and Murata suggest  a composition having the liquid epoxy resin, diluent, adhesion promoter, defoamer, wetting and dispersing additive, including in amounts including the recited ranges, and as such, modification to obtain the recited amounts of each is an obvious modification of Ishida. Ishida teaches extender pigments (fillers) may be used, but not the recited amount. Temme teaches two component epoxy coating compositions for cement substrates, and teaches that fillers may be used in an amount up to 70 % by weight (3:30-40), which includes the recited ranges, and as such, the use of fillers, including in the recited range, is an obvious modification useful for epoxy coating compositions for cement substrates.
As to claim 25, Ishida teaches that the filler may include mica (5:62-67), and thus this filler is an obvious modification, and is presumed capable of mitigating moisture vapor transmission, being the same material.

Allowable Subject Matter
Claim 27 is allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, while teaching similar components, does not provide sufficient guidance to obtain the specific amounts of the specific components recited in claims 5 and 27.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments have overcome the prior rejections under 35 USC 112(b). Note that the amended limitations are viewed as a product by process limitation, that is, a composition formed by mixing a reactive diluent with an epoxy resin, with the addition of additional epoxy functional reactive diluent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764